DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 05/21/2020 and the Preliminary Amendment filed on 09/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to ***, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A data processing apparatus for displaying contents of an interface, comprising: 
a receiving module configured to receive a loss assessment conclusion for car insurance; 
a probability calculating module configured to calculate a probability of occurrence of a damaged part combination in said loss assessment conclusion based on historical loss assessment conclusion data, said damaged part combination comprising at least one damaged part; 
a related part determining module configured to query whether there is a damage-related part matching said damaged part when it is determined that said probability is greater than a first threshold; 
a first outputting module configured to take said damage-related part as a missed damaged part for the loss assessment conclusion when a matched damage-related part is found.
a second outputting module configured to send a warning message when the probability calculating module determines that said probability is lower than a second threshold.
wherein said probability calculating module comprises: a Bayesian inference unit configured to calculate the probability of said damaged part combination based on a priori probability and a conditional probability of occurrence of the damaged part in the historical loss assessment conclusion data, by using a Bayesian inference method.
wherein said probability calculating module is configured to decide that the probability of occurrence of said damaged part combination is 0, if the number of occurrences in the historical loss assessment conclusion data of the damaged part included in said loss assessment conclusion is lower than a third threshold.
wherein the probability calculating module further acquires, in calculating the probability of occurrence of said damaged part combination in said loss assessment conclusion based on the historical loss assessment conclusion data, specific condition data corresponding to said loss assessment conclusion, wherein the specific condition data4Appl. No. 16/880,211Dkt. No. 120681-10701(WCI19CN0963US) includes at least one data information of collision angle, collision strength, place of the accident, occurrence of accident, and accident type; and if the specific condition data corresponding to said loss assessment conclusion matches the specific condition data in said historical loss assessment conclusion data, it is determined that the probability of occurrence of said damaged part combination in the loss assessment conclusion is greater than the first threshold.
wherein said related part determining module is configured to query the damage-related part of the damaged part in a historical relation rule, wherein said historical relation rule is determined based on the historical loss assessment conclusion data in which a second part is damaged when a first part is damaged.
wherein said related part determining module further comprises: a filtering unit configured to select a damage-related part having a confidence level greater than a threshold as said matched damage-related part, wherein said confidence level is determined on the basis of a probability of occurrence of said second damaged part when said first damaged part occurs in the historical loss assessment conclusion data.
a historical data updating module configured to obtain a corrected loss assessment conclusion and use said corrected loss assessment conclusion as the historical loss assessment conclusion data, wherein said corrected loss assessment conclusion includes: a first corrected loss assessment conclusion obtained by modifying said loss assessment conclusion based on said missed damaged part, when said probability is greater than the first threshold; or a second corrected loss assessment conclusion obtained by reviewing and confirming said loss assessment conclusion based on the warning message, when said probability is lower than the second threshold.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers insurance loss assessment but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “data processing apparatus for”, “… module configured to”, “… unit configured to”, and “a processing device comprising a processor and a memory for storing processor- executable instructions, wherein when executing the instructions, the processor is configured to” nothing in the claim elements that precludes the steps from that of a fundamental economic practice of insurance loss assessment. 
For example, but for the aforementioned generic computing language, “a receiving module configured to receive a loss assessment conclusion for car insurance” in the context of the claimed invention encompasses one or more person manually receiving the loss assessment conclusion for car insurance; 
but for the aforementioned generic computing language, “a probability calculating module configured to calculate a probability of occurrence of a damaged part combination in said loss assessment conclusion based on historical loss assessment conclusion data, said damaged part combination comprising at least one damaged part” in the context of the claimed invention encompasses one or more person manually calculating the probability of occurrence of a damaged part combination is the loss assessment conclusion;
but for the aforementioned generic computing language, “a related part determining module configured to query whether there is a damage-related part matching said damaged part when it is determined that said probability is greater than a first threshold” in the context of the claimed invention encompasses one or more person manually querying whether there is a damage-related part matching the damaged part when it is determined that said probability is greater than a first threshold;
but for the aforementioned generic computing language, “a first outputting module configured to take said damage-related part as a missed damaged part for the loss assessment conclusion when a matched damage-related part is found” in the context of the claimed invention encompasses one or more person manually taking the damage-related part as a missed damaged part for the loss assessment conclusion when a matched damage-related part is found;
but for the aforementioned generic computing language, “a second outputting module configured to send a warning message when the probability calculating module determines that said probability is lower than a second threshold” in the context of the claimed invention encompasses one or more person manually sending the warning message when it is determined that the probability is lower than a second threshold;
but for the aforementioned generic computing language, “wherein said probability calculating module comprises: a Bayesian inference unit configured to calculate the probability of said damaged part combination based on a priori probability and a conditional probability of occurrence of the damaged part in the historical loss assessment conclusion data, by using a Bayesian inference method” in the context of the claimed invention encompasses one or more person manually calculating the probability using the Bayesian inference method;
but for the aforementioned generic computing language, “wherein said probability calculating module is configured to decide that the probability of occurrence of said damaged part combination is 0, if the number of occurrences in the historical loss assessment conclusion data of the damaged part included in said loss assessment conclusion is lower than a third threshold” in the context of the claimed invention encompasses one or more person manually deciding the probability to be zero when the above conditions are met;
but for the aforementioned generic computing language, “wherein the probability calculating module further acquires, in calculating the probability of occurrence of said damaged part combination in said loss assessment conclusion based on the historical loss assessment conclusion data, specific condition data corresponding to said loss assessment conclusion, wherein the specific condition data4Appl. No. 16/880,211Dkt. No. 120681-10701(WCI19CN0963US) includes at least one data information of collision angle, collision strength, place of the accident, occurrence of accident, and accident type; and if the specific condition data corresponding to said loss assessment conclusion matches the specific condition data in said historical loss assessment conclusion data, it is determined that the probability of occurrence of said damaged part combination in the loss assessment conclusion is greater than the first threshold” in the context of the claimed invention encompasses one or more person manually acquiring specific condition data corresponding to the loss assessment conclusion and determining that probability is greater than first threshold when the specific condition data matches that of historical loss assessment;
but for the aforementioned generic computing language, “wherein said related part determining module is configured to query the damage-related part of the damaged part in a historical relation rule, wherein said historical relation rule is determined based on the historical loss assessment conclusion data in which a second part is damaged when a first part is damaged” in the context of the claimed invention encompasses one or more person manually querying the damage-related part in a historical relation rule;
but for the aforementioned generic computing language, “wherein said related part determining module further comprises: a filtering unit configured to select a damage-related part having a confidence level greater than a threshold as said matched damage-related part, wherein said confidence level is determined on the basis of a probability of occurrence of said second damaged part when said first damaged part occurs in the historical loss assessment conclusion data” in the context of the claimed invention encompasses one or more person manually selecting a damage-related part having a confidence level greater than a threshold;
but for the aforementioned generic computing language, “a historical data updating module configured to obtain a corrected loss assessment conclusion and use said corrected loss assessment conclusion as the historical loss assessment conclusion data, wherein said corrected loss assessment conclusion includes: a first corrected loss assessment conclusion obtained by modifying said loss assessment conclusion based on said missed damaged part, when said probability is greater than the first threshold; or a second corrected loss assessment conclusion obtained by reviewing and confirming said loss assessment conclusion based on the warning message, when said probability is lower than the second threshold” in the context of the claimed invention encompasses one or more person manually obtaining a corrected loss assessment conclusion and using the corrected loss assessment conclusion as the historical loss assessment.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as insurance loss assessment but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of device, module, unit or processor to perform the receiving, calculating, querying, taking, sending, deciding, acquiring, selecting and obtaining steps. The device, module, unit or processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor/module to performing insurance loss assessment amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and sending data, (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) Flook) and querying and updating record. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a generically recited processor to perform steps of the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (US 8712893) in view of Taliwal et al. (2017/0293894)
As per claim 1, Brandmaier discloses a method comprising:

supplementing the loss assessment conclusion based on analysis of damage. (See Brandmaier Col. 10 Line 47 – Col. 11 Line 14) 
Brandmaier does not teach:
calculating a probability of occurrence of damaged part combination in said loss assessment conclusion based on historical loss assessment conclusion data, said damaged part combination including at least one damaged part; 
querying, when it is determined that the probability is greater than a first threshold, whether there is a damage-related part matching said damaged part; 
and taking, if there is a damage-related part matching said damaged part, the damage-related part as a missed damaged part for the loss assessment conclusion.
However, Taliwal teaches calculating a probability of occurrence of damaged part combination based on historical loss assessment data, said damaged part combination including at least one damaged part; (See Taliwal Paragraph 0005, 0064, 0121 and 0191-0197)
querying, when it is determined that the probability is greater than a first threshold, whether there is a damage-related part matching said damaged part; (See Taliwal Paragraph 0005, 0064, 0121 and 0191-0197, inferring damaged internal part based on damaged external part.)
taking, if there is a damage-related part matching said damaged part, the damage-related part as an inferred damaged part. (See Taliwal Paragraph 0005, 0064, 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance loss assessment method taught by Brandmaier with teaching from Taliwal to calculate a probability of a damaged part combination and further identifier a. One of ordinary skill in the art would have been motivated as a particular vehicle part being damaged may indicated damage to neighboring parts that may not be identified given only the images of the damaged vehicle, identifying the damage related part could improve accuracy of the loss assessment.
	
	Claims 10 and 18 are rejected based on the same ground due their similarity to claim 1.

	
	As per claims 6 and 15, Brandmaier in view of Taliwal teaches:
	wherein said querying whether there is a damage-related part matching said damaged part comprises: querying the damage-related part for said damaged part in a historical relation rule, and wherein said historical relation rule is determined based on the historical loss assessment conclusion data in which a second part is damaged when a first part is damaged. (See Taliwal Paragraph 0121)

	As per claims 7 and 16, Brandmaier in view of Taliwal teaches:


	As per claims 8 and 17, Brandmaier in view of Taliwal teaches:
	obtaining a corrected loss assessment conclusion, and using said corrected loss assessment conclusion as the historical loss assessment conclusion data, wherein said corrected loss assessment conclusion comprises: a first corrected loss assessment conclusion obtained by modifying said loss assessment conclusion based on said missed damaged part, when said probability is greater than the first threshold; or a second corrected loss assessment conclusion obtained by reviewing and confirming said loss assessment conclusion based on the warning message, when said probability is lower than the second threshold. (See Brandmaier Col. 10 Line 47 – Col. 11 Line 14  and Taliwal Paragraph 0005, 0064, 0121 and 0191-0197, supplementing loss or repair estimate based on the inferred damage part read on modifying a loss assessment conclusion.)

	
Claim 2-5, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (US 8712893) in view of Taliwal et al. (2017/0293894), further in view of Official Notice.

	As per claims 2, 9 and 11, Brandmaier in view of Taliwal does not teach:
	sending a warning message when it is determined that said probability is lower than a second threshold.
	sending a warning message, if said damaged part combination comprises one damaged part and said probability is determined to3Appl. No. 16/880,211Dkt. No. 120681-10701 (WCI19CN0963US)be lower than a fourth threshold.
	However, Official Notice is taken that it is a common practice in the art of statistical analysis to generating a message in response to a threshold comparison outcome.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance loss assessment method taught by Brandmaier in view of Taliwal with teaching from the common industry practice to send a warming message when the probability is lower than a certain threshold. One of ordinary skill in the art would have been motivated as messaging informs a modeler or analyst of an outcome.	

As per claims 3 and 12, Brandmaier in view of Taliwal does teach:
wherein calculating the probability of occurrence of said damaged part combination based on historical loss assessment conclusion data comprises: calculating the probability of said damaged part combination based on a priori probability and a conditional probability of occurrence of the damaged part in the historical loss assessment conclusion data, by using a Bayesian inference method.

 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance loss assessment method taught by Brandmaier in view of Taliwal with teaching from the common industry practice to utilize Bayesian method in conditional inference. One of ordinary skill in the art would have been motivated as using well known practice in the statistics increasing the acceptability of the loss assessment.	
	

	As per claims 4 and 13, Brandmaier in view of Taliwal does not teach:
	wherein calculating the probability of occurrence of said damaged part combination based on historical loss assessment conclusion data comprises: deciding that the probability of occurrence of said damaged part combination is 0, if the number of occurrences in the historical loss assessment conclusion data of the damaged parts included in said loss assessment conclusion is lower than a third threshold.
	However, Official Notice is taken that it is a common practice in the art of business analysis to consider a probability to be zero if the probability is lower than a certain value, such as when a probability is lower than a level of significance or being astronomically small.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance loss assessment method taught by Brandmaier in view of Taliwal with teaching from the common industry practice to zero out a probability if it is lower than a certain value. One of ordinary skill in the art would 

	As per claims 5 and 14, Brandmaier in view of Taliwal teaches:
wherein, in calculating the probability of occurrence of damaged part combination in said loss assessment conclusion based on the historical loss assessment conclusion data, the method further comprises: 2Appl. No. 16/880,211Dkt. No. 120681-10701(WCI19CN0963US) acquiring specific condition data corresponding to said loss assessment conclusion, wherein said specific condition data includes at least one data information of collision angle, collision strength, place of the accident, accident occurrence, and accident type; (See Taliwal Paragraph 0038)
but not determining, if the specific condition data corresponding to said loss assessment conclusion matches the specific condition data in said historical loss assessment conclusion data, that the probability of occurrence of the damaged part combination in said loss assessment conclusion is greater than the first threshold.
However, Official Notice is taken that it is a common practice in the art of business analysis to make on-top adjustment over calculated value based on specific heuristic data.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance loss assessment method taught by Brandmaier in view of Taliwal with teaching from the common industry practice to considered an occurrence of damage based on specific condition data. One of ordinary skill in the art would have been motivated as certain specific data may heuristically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698